As Filed With the Securities and Exchange Commission on September 10, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AUTO NETWORKS INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Nevada N/A (State or jurisdiction of incorporation or organization) Primary Standard Industrial Classification Code Number IRS Employer Identification Number No. 81, Fu Hsing Road Section 1, South District
